DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2015/0334759 A1 to Lu et al. discloses a base station for handling a Random Access Channel (RACH) procedure in a mixed cellular and device to device (D2D) network. The base station receives from a first user equipment in a RACH message, an indication that the RACH relates to D2D communication. The base station then schedules a D2D link to the first user equipment based on the indication. Lu does not explicitly disclose a communication method, comprising: receiving, by a network device, a first preamble sequence that is sent by a first terminal in a time window; sending, by the network device, a response message to the first terminal based on the first preamble sequence; receiving, by the network device, a first message sent by the first terminal, wherein the first message comprises information used to identify the first terminal; and sending, by the network device, a second message to a second terminal and the first terminal, wherein the second message is used to indicate that the first terminal and the second terminal belong to a same user equipment cooperative group, wherein the first message further comprises information about a time-frequency resource configured by the network device for the second terminal to send a second preamble sequence, and the time-frequency resource configured by the network device for the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-2, 6-7, 11-13, and 17-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476